DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 10/6/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 7/21/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-17 are pending. Claims 7, 10-11 and 16-17 are currently withdrawn. Claim 1-3 and 12 have been amended. Claims 1-6, 8-9 and 12-15 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sherman et al. WO2011059503, published 5/19/2011 (hereinafter Sherman). This rejection is newly applied to address applicants claim amendments on 10/6/2021.
Sherman discloses a human glycophorin A erythroid-specific promoter which is operably linked to the expression of a CD4 nucleotide (Sherman, para 4). For example, SEQ ID NO: 2 disclosed by Sherman is a glycophorin A erythroid-specific promoter which is 512 nucleotides in length, thus meeting the newly amended limitations of claim 1 as shown below (sequence search results comparing SEQ ID NO: 1 from the instant invention to SEQ ID NO: 2 disclosed by Sherman). 

    PNG
    media_image1.png
    470
    580
    media_image1.png
    Greyscale

Sherman further describes 5’ regulatory elements including erythroid-specific enhancers which may be inserted into the 5’ regulatory sequence of the viral receptor or co-receptor (Sherman, para 52). Sherman describes gene therapy vectors including the use of viral AAV vectors for the targeted delivery and expression of the encoded nucleotide (Sherman, para 68, 69 and 71). Sherman describes the advantages of short promoters for AAV gene therapy and cites additional prior art (Sherman, para 60 and pg 30 “GPA promoter in 2 forms). Thus, the disclosure of Sherman anticipates claims 1, 4 and 8-9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (supra) as applied to claims 1, 4 and 8-9 in further view of Rivella et al. US 2018/0008725, published 1/11/2018, priority date 1/21/2015 (hereinafter Rivella, reference of record), Kudo et al. "Characterization of glycophorin A transcripts: control by the common erythroid-specific promoter and alternative usage of different polyadenylation signals." The Journal of Biochemistry 116.1 (1994): 183-192 (hereinafter Kudo, reference of record) and Trinklein et al. US 2009/0018031, published 1/15/2009 (hereinafter Trinklein, reference of record). This rejection is newly applied to address applicants claim amendments on 10/6/2021.
A description of Sherman can be found above. Sherman does not expressly describe the specific glycophorin A gene promoters identified in SEQ ID NO: 1 or 2 or the expression of RNA.
Rivella teaches compounds and methods for inducing the expression of human beta-globin in erythrocytes as a treatment against hemoglobinopathy (Rivella, para 8). Rivella describes lentiviral transfection methods for introducing a DNA construct encoding an erythroid lineage-specific promoter from a glycophorin A gene which is operably linked to a nucleotide coding sequence (Rivella, para 9, 11 
Kudo discloses a functional study of glycophorin A gene promoters by transient expression in erythroleukemia cells (Kudo, pg 184, col 1, para 1). Kudo shows the erythroid specific activity of these promoters and their role in controlling erythroid-specific expression of glycophorins A and B (Kudo, para 1, pg 190). Kudo does not expressly describe glycophorin A gene promoters corresponding to SEQ ID NO: 1 or 2. 
Trinklein describes high throughput methods for discovering and building libraries of expression constructs and associated regulatory elements like promoters (Trinklein, abstract). Trinklein outlines rational approaches for identifying genes, promoters and methodologies for assembling expression constructs (Fig 1 and para 37, 74 and 77). Trinklein provides specific embodiments wherein transcriptional regulatory elements associated with erythropoiesis and hypoxia related regulatory elements are investigated (Trinklein, para 102). In claim 15, Trinklein specifically claims regulatory elements comprising SEQ ID NO: 10118, which encompass the glycophorin A gene promoters described in SEQ ID NO: 1 and 2 of the instant invention as shown below: 




    PNG
    media_image2.png
    502
    576
    media_image2.png
    Greyscale

Sequence search results for instant SEQ ID NO: 2

    PNG
    media_image3.png
    620
    572
    media_image3.png
    Greyscale

prima facie obvious to one of ordinary skill in the art to truncate the human glycophorin A promoters corresponding to SEQ ID NO 1 and 2 described by Trinklein using the methods outlined by Sherman in order to make smaller expression constructs that are optimized to fit into viral vector gene therapy systems. Sherman disclosed a similar promoter which was 512 base pairs in length whereas the promoters disclosed by Trinklein are 6000 base pairs in length. It would have been a matter of combining known prior art elements since Sherman describes similar glycophorin A promoters which are smaller in length and thus more optimized for viral vector packaging. One of ordinary skill would have been motivated to truncate the locus control region and other unnecessary regions from the glycophorin A gene promoters described by Trinklein using the rationale outlined by Sherman in order to make glycophorin A gene promoters which are 400-600 base pairs in length which are optimized to fit into viral vector gene therapy systems. One of ordinary skill would have a reasonable expectation of success since the modification of gene promoters is well understood in the art and Sherman demonstrated that shortened glycophorin A promoters produced favorable expression results. 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to substitute the human glycophorin A promoters corresponding to SEQ ID NO 1 and 2 described by Trinklein for the ankyrin promoter described by Rivella. Kudo shows that glycophorin A promoters, such as those described by Trinklein corresponding to SEQ ID NOs 1 and 2, are important in controlling erythroid lineage-specific gene expression. Thus, one of ordinary skill would have been motivated to substitute glycophorin A promoters like SEQ ID NO 1 or 2 in order to better control glycophorin A genes in erythrocytes as a treatment against hemoglobinopathy. One of ordinary skill would have a reasonable expectation of success since the substitution of related promoters is routine in the art as exemplified by Rivella wherein numerous promoters in addition to ankyrin were experimented with like beta and gamma globin promoters. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would prima facie obvious to at the time the invention was made.

Claims 5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (supra), Rivella (supra), Kudo (supra) and Trinklein (supra) as applied to claims 1-4, 6 and 8-9 above in further view of Orkin et al. US 2013/0129629, published 5/23/2013 (hereinafter Orkin, reference of record) and Bauer et al. "An erythroid enhancer of BCL11A subject to genetic variation determines fetal hemoglobin level." Science 342.6155 (2013): 253-257 (hereinafter Bauer). This rejection is newly applied to address applicants claim amendments on 10/6/2021. 
A description of Sherman, Rivella, Kudo and Trinklein can be found above. Sherman, Rivella, Kudo and Trinklein do not expressly describe BCL11A+58 enhancer elements or BCL11A inhibitory shmiR. 
Orkin describes a method to modulate hemoglobin expression via inhibiting BCL11A with RNA interference agents delivered using a lentiviral vector (Orkin, para 11, 99, 144). Orkin provides specific embodiments wherein the RNA interference agent is a short-hairpin RNA (shRNA) (Orkin, para 102, 103, 105, 191). Orkin describes synthetic siRNA molecules as well as shRNA molecules which match applicant’s special definition of shmiR (synthetic shRNA in miR backbone, taken from applicants specification) (Orkin, para 105). Orkin describes methods for delivering RNA interference agents including using lentiviral vectors (Orkin, para 106). Orkin describes associated expression vectors which are operably linked to promoters, enhancers and other expression control elements (Orkin, para 145).
Bauer describes expression constructs and nucleic acid molecules that target the BCL11A enhancer functional regions and methods for increasing fetal hemoglobin levels (Bauer, abstract). Bauer discloses a BCL11A+58 enhancer element with 100% sequence similarity to instant SEQ ID NO: 3 as recited in newly amended claim 12 (sequence search results shown below): 

    PNG
    media_image4.png
    263
    570
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art to substitute the BCL11A inhibitory shmiR described by Orkin into the DNA construct described by Rivella. Both Rivella and Orkin are concerned with similar goals of modulate hemoglobin expression as a therapy for hemoglobinopathy. Furthermore, Rivella describes inhibiting targets using shRNAs (Rivella, para 40). It would have been a matter of simple substitution to incorporate the BCL11A inhibitory shmiR described by Orkin into the DNA construct with an ankyrin promoter and BCL11A+58 enhancer as described by Rivella. One would have been motivated to make this substitution in order to better inhibit BCL11A expression and control hemoglobin expression as a possible therapy for hemoglobinopathy. One would have a reasonable expectation of successes given the favorable results achieved by Orkin and Rivella’s express claim to inhibitory shRNA for other related processes. Similar arguments are applied with respect to the DNA construct employing a glycophorin A promoter corresponding to SEQ IDs NO 1 or 2 as described previously by Sherman in view of Rivella, Kudo and Trinklein.
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to incorporate the BCL11A+58 enhancer element described by Bauer into the DNA construct described by Rivella. It would have been a matter of combining known prior art elements since Rivella expressly described the incorporation of similar 3’ enhancer elements associated with the beta-globin genes as illustrated in Fig 14. One would have been motivated to make this combination in order to more effectively control hemoglobin expression as a possible therapy for hemoglobinopathy. Accordingly, in the absence prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633